

EXHIBIT 10.2
AMENDMENT NO. 6 TO CREDIT AGREEMENT
This AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Agreement”), dated as of October
8, 2020, is by and among BARNES GROUP INC. (“BGI”), a Delaware corporation
having its principal place of business at 123 Main Street, P.O. Box 489,
Bristol, Connecticut 06011, BARNES GROUP SWITZERLAND GMBH, a limited liability
company organized under the laws of Switzerland and an indirect, wholly-owned
Subsidiary of BGI, registered at Unterer Einschlag, 2544 Bettlach, Switzerland,
acting through its Nevis Branch having its registered office at 1426 Palm Grove,
Four Seasons Estates, St. Kitts & Nevis, West Indies (“Barnes Switzerland”),
BARNES GROUP ACQUISITION GMBH, a limited liability company incorporated under
the laws of Germany and an indirect, wholly-owned Subsidiary of BGI, registered
with the commercial register (Handelsregister) of the local court (Amtsgericht)
of Freiburg i.Br. under HRB 710836 (“Barnes Germany”), and BARNES GROUP
LUXEMBOURG (NO. 1) S.À R.L., a private limited liability company organized under
the laws of the Grand Duchy of Luxembourg and a wholly-owned Subsidiary of BGI,
having it registered office at 33, rue du Puits Romain, L-8070 Bertrange,
Grand-Duchy of Luxembourg and registered with the Luxembourg Trade and Companies
Register under number B111817 (“Barnes Luxembourg” and, together with BGI,
Barnes Switzerland and Barnes Germany, the “Borrowers”, and each individually, a
“Borrower”), and BANK OF AMERICA, N.A. (“Bank of America”), a national banking
association, and the other lending institutions signatory hereto (the
“Lenders”), and Bank of America, as administrative agent for itself and such
other lending institutions (the “Administrative Agent”) with BofA Securities,
Inc. (“BofA Securities”), JPMorgan Chase Bank, N.A. and Citizens Bank, N.A., as
Co-Lead Arrangers (the “Lead Arrangers”), JPMorgan Chase Bank, N.A. and Citizens
Bank, N.A., as Co-Syndication Agents (the “Syndication Agents”), and Truist Bank
(formerly Branch Bank & Trust Company), TD Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Documentation Agents (the “Documentation Agents”).
WHEREAS, the Borrowers, the Lenders, the other lending institutions from time to
time party thereto and the Administrative Agent are parties to that certain
Fifth Amended and Restated Senior Unsecured Revolving Credit Agreement, dated as
of September 27, 2011 (as amended by that certain Consent dated as of July 10,
2012, that certain Amendment No. 1 and Consent dated as of February 22, 2013,
that certain Amendment No. 2 and Joinder dated as of September 27, 2013, that
certain Amendment No. 3 dated as of October 15, 2014, that certain Amendment No.
4 dated as of February 2, 2017, that certain Increase and Amendment No. 5 dated
as of October 19, 2018 and as further amended by this Agreement as of the
Effective Date (as defined below), the “Credit Agreement”), pursuant to which
the Lenders, upon certain terms and conditions, have agreed to make loans and
otherwise extend credit to the Borrowers; and
WHEREAS, at the request of the Borrowers, the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement, upon
the terms and conditions herein contained;
NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:






DB3/ 203491030.7



--------------------------------------------------------------------------------

-2-


§1.Amendment to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 5 below:
(a)    §1.1 of the Credit Agreement is amended by inserting the following new
definitions therein in their appropriate alphabetical order:
Affected Financial Institution. (a) Any EEA Financial Institution or (b) any UK
Financial Institution.
Beneficial Ownership Certification. A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.
Covenant Relief Period. The period from and including October 1, 2020 through
and including September 30, 2021.
Resolution Authority. An EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
UK Financial Institution. Any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
UK Resolution Authority. The Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial
Institution.
(b)    §1.1 of the Credit Agreement is amended by amending and restating the
definition of “Bail-In Action” in its entirety as follows:
Bail in Action. The exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
(c)    §1.1 of the Credit Agreement is amended by amending and restating the
definition of “Bail-In Legislation” in its entirety as follows:
Bail-In Legislation. (a) With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).




--------------------------------------------------------------------------------

-3-


(d)    §1.1 of the Credit Agreement is amended by amending and restating the
definition of “Write-Down and Conversion Powers” in its entirety as follows:
Write-Down and Conversion Powers. (a) With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
(e)    §1.2 of the Credit Agreement is amended by adding the following new
clause (l) thereto:
(l)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
(f)    §7.18 of the Credit Agreement is amended by amending and restating such
Section in its entirety as follows:
7.18    Affected Financial Institution. No Loan Party is an Affected Financial
Institution.
(g)    §9.5.1(a) of the Credit Agreement is amended by amending and restating
such section in its entirety as follows:
(a)    the Borrowers are in current compliance with and, giving effect to the
proposed acquisition (including any borrowings made or to be made in connection
therewith), will continue to be in compliance with all of the covenants in §9
hereof as if the transaction occurred on the first day of the period of
measurement; provided that, to the extent such acquisition will be included as
an Acquired Business, the Administrative Agent shall have received (i) an
Officer’s Certificate certifying compliance with §§10.1, 10.2 and 10.3 as of the
last day of the then most recently ended fiscal quarter, on a pro forma
historical combined basis (as if such acquisition occurred on the first day of
the most recently ended four (4) consecutive fiscal quarter period and, for
purposes of determining such compliance, the maximum Leverage Ratio and Senior
Leverage Ratio levels pursuant to §§10.2 and 10.3,




--------------------------------------------------------------------------------

-4-


respectively, to be applied for such determination shall be the maximum Leverage
Ratio and Senior Leverage Ratio to be applied pursuant to §§10.2 and 10.3,
respectively, as of the end of the fiscal quarter in which such acquisition was
consummated), and (ii) the related documentation showing the estimated
calculations (subject to any adjustments) made in determination thereof;
(h)    §10.2 of the Credit Agreement is amended by amending and restating such
Section in its entirety as follows:
10.2    Leverage Ratio. As of the end of any fiscal quarter, the Borrowers will
not permit the ratio of Consolidated Total Debt (excluding, for purposes of
calculation of the Leverage Ratio, reverse interest rate swap contracts) as at
such date to Consolidated EBITDA for the four (4) consecutive fiscal quarters
then ending (the “Leverage Ratio”) to be more than 3.75:1; provided that at the
end of each of the first four fiscal quarters ending after the consummation of
any acquisition (commencing with, for the avoidance of doubt, the fiscal quarter
in which such acquisition was consummated) permitted under §9.5.1 with an
aggregate consideration in excess of $150,000,000 (and for purposes of
determining pro forma covenant compliance), the Borrowers will not permit the
Leverage Ratio to be more than 4.25:1; provided, further, that the increase in
the permitted Leverage Ratio level set forth in the immediately preceding
proviso shall have no effect during the Covenant Relief Period. Additionally, at
all times when any obligations under the 2014 BGI Note Purchase Agreement remain
outstanding, the Borrowers shall comply with the Leverage Ratio as defined in
the 2014 BGI Note Purchase Agreement.
(i)    §10.3 of the Credit Agreement is amended by amending and restating such
Section in its entirety as follows:
10.3    Senior Leverage Ratio. As of the end of any fiscal quarter, the
Borrowers will not permit the ratio of Consolidated Senior Debt (excluding, for
purposes of calculation of the Senior Leverage Ratio, reverse interest rate swap
contracts) as at such date to Consolidated EBITDA for the four (4) consecutive
fiscal quarters then ending (the “Senior Leverage Ratio”) to be more than (x) in
the case of any fiscal quarter ending during the Covenant Relief Period, 3.75:1
and (y) at any other date of determination, 3.25:1; provided that at the end of
each of the first four fiscal quarters ending after the consummation of an
acquisition (commencing with, for the avoidance of doubt, the fiscal quarter in
which such acquisition was consummated) permitted under §9.5.1 with an aggregate
consideration in excess of $150,000,000, the Borrowers will not permit the
Senior Leverage Ratio to be more than 3.50:1; provided, further, that the
increase in the permitted Senior Leverage Ratio level set forth in the
immediately preceding proviso shall have no effect during the Covenant Relief
Period. The Borrowers’ obligations to comply with this Section 10.3 shall
terminate upon the repayment in full of all obligations under the 2014 BGI Note
Purchase Agreement.
(j)    §16.17 of the Credit Agreement is amended by (i) deleting all appearances
of the text “EEA Financial Institution” and inserting in their place the text
“Affected Financial Institution” and (ii) deleting all appearances of the text
“an EEA Resolution Authority” and inserting in their place the text “the
applicable Resolution Authority”.
(k)    §16 of the Credit Agreement is amended by adding a new § 16.18 to read as
follows:




--------------------------------------------------------------------------------

-5-


16.18    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Hedge
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this §16.18, the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.




--------------------------------------------------------------------------------

-6-


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
§2.        Amendment to Compliance Certificate. Exhibit C to the Credit
Agreement is hereby deleted in its entirety and replaced with Exhibit C (Form of
Compliance Certificate) attached hereto as Annex A.
§3.        Representations and Warranties. As of the Effective Date (as defined
below), each of the Borrowers and the Guarantors, as the case may be, represents
and warrants to the Lenders and the Administrative Agent as follows:
(a)Representations and Warranties in Credit Agreement. The representations and
warranties of the Borrowers contained in the Credit Agreement were true and
correct in all material respects when made (other than any representation and
warranty that is expressly qualified by materiality, in which case such
representation and warranty is true and correct in all respects), and continue
to be true and correct on the Effective Date, except for any such
representations or warranties which by their terms refer to a specific date.
(b)    Authority, Etc. The execution and delivery by each of the Borrowers and
the Guarantors of this Agreement and the performance by each of the Borrowers
and the Guarantors of all of its respective agreements and obligations of this
Agreement and the other documents delivered in connection therewith
(collectively, the “Agreement Documents”), the Credit Agreement as modified
hereby and the other Loan Documents (i) are within the corporate or company
authority of such Borrower or such Guarantor, (ii) have been duly authorized by
all necessary corporate or company proceedings by such Borrower and such
Guarantor, (iii) do not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which such Borrower or
such Guarantor is subject or any judgment, order, writ, injunction, license or
permit applicable to such Borrower or such Guarantor or any provision of the
Governing Documents of such Borrower or such Guarantor, (iv) do not conflict
with any agreement or other instrument binding upon, such Borrower or such
Guarantor, except where any such conflict would not have a Material Adverse
Effect, and (v) do not require the approval or consent of, or filing with, any
Person other than those already obtained.
(c)    Enforceability of Obligations. This Agreement, the Agreement Documents,
the Credit Agreement as modified hereby, and the other Loan Documents constitute
the legal, valid and binding obligations of such Borrower or such Guarantor,
enforceable against such Borrower or such Guarantor in accordance with their
respective terms.
(d)    No Default. Immediately before and after giving effect to this Agreement,
no Default or Event of Default exists under the Credit Agreement or any other
Loan Document.
(e)    Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certifications for (i) Barnes
Germany dated September 25, 2019 (titled “Reconfirmation of U.S. Beneficial
Ownership”), (ii) Barnes Switzerland dated October 2, 2020 (titled “U.S. Client
Certification of Beneficial Ownership Global Banking and Markets”), and (iii)
Barnes Luxembourg dated August 8, 2018 (titled “Client Certification of
Beneficial Ownership Global Banking and Markets-U.S.”), are true and correct in
all respects.




--------------------------------------------------------------------------------

-7-


§2.    Affirmation of Borrowers and Guarantors.
(a)    Each Borrower hereby affirms its absolute and unconditional promise to
pay to each Lender and the Administrative Agent the Revolving Credit Loans, the
Swing Line Loans, the Reimbursement Obligations and all other amounts due under
the Notes, the Letters of Credit, the Credit Agreement as modified hereby and
the other Loan Documents, at the times and in the amounts provided for therein.
Each Borrower confirms and agrees that all references to the term “Credit
Agreement” in the other Loan Documents shall hereafter refer to the Credit
Agreement as modified hereby.
(b)    Each of the undersigned Guarantors hereby acknowledges that it has read
and is aware of the provisions of this Agreement. Each such Guarantor hereby
reaffirms its absolute and unconditional guaranty of the applicable Borrower’s
payment and performance of its obligations to the Lenders and the Administrative
Agent under the Credit Agreement as modified hereby. Each Guarantor hereby
confirms and agrees that all references to the term “Credit Agreement” in the
Guaranty to which it is a party shall hereafter refer to the Credit Agreement as
modified hereby.
§3.    Conditions to Effectiveness. This Agreement shall not become effective
until each of the following conditions is satisfied (the date, if any, on which
such conditions shall have first been satisfied being referred to herein as the
“Effective Date”):
(a)    Agreement Documents, Etc. The Administrative Agent shall have received
this Agreement executed and delivered by the Borrowers, the Required Lenders,
and the Administrative Agent.
(b)    Corporate or Other Action. All corporate (or other) action necessary for
the valid execution, delivery and performance by each of the Borrowers of this
Agreement, the other Agreement Documents and the other Loan Documents to which
it is or is to become a party shall have been duly and effectively taken, and
satisfactory evidence thereof shall have been provided to the Administrative
Agent.
(c)    Amendment to Note Purchase Agreement. The Administrative Agent shall have
received a duly executed and delivered copy of an amendment to the 2014 BGI Note
Purchase Agreement, amending Sections 1.3 and 1.4 thereof in a manner consistent
with the amendments to Sections 9.5.1(a), 10.2 and 10.3 set forth above.
(d)    Amendment Fee. The Borrowers shall have paid to the Administrative Agent,
for the account of each Lender which executes this Amendment (including Bank of
America), an amendment fee of 10.0 basis points on the Commitments of such
Lenders in effect as of the date hereof. Such amendment fee shall be for the
Lenders’ agreement to enter into this Agreement, for the account of such
Lenders, and shall be payable in full upon the Effective Date.
(e)    Other Fees and Expenses. The Borrowers shall have paid to the
Administrative Agent (i) any fees due and owing to the Administrative Agent or
its affiliate in connection with this Amendment as may be separately agreed to
in a separate writing among BGI, the Administrative Agent and its affiliate and
(ii) all reasonable out-of-pocket costs and expenses incurred or sustained by
the Administrative Agent in connection with the preparation of this Agreement
(including reasonable legal fees and disbursements of the Administrative Agent’s
Special Counsel, to the extent




--------------------------------------------------------------------------------

-8-


reflected in a statement of such counsel rendered to the Borrowers at least one
Business Day prior to the Effective Date) due and payable on or prior to the
Effective Date.
§1.        Satisfaction of Conditions. Without limiting the generality of the
foregoing Section 5, for purposes of determining compliance with the conditions
specified in Section 5, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the date hereof specifying its
objection thereto.
§2.        Miscellaneous Provisions.
(a)        This Agreement shall constitute one of the Loan Documents referred to
in the Credit Agreement. Except as otherwise expressly provided by this
Agreement, all of the terms, conditions and provisions of the Credit Agreement
shall remain the same. It is declared and agreed by each of the parties hereto
that the Credit Agreement, as modified hereby, shall continue in full force and
effect, and that this Agreement and the Credit Agreement shall be read and
construed as one instrument. Nothing contained in this Agreement shall be
construed to imply a willingness on the part of the Lenders or the
Administrative Agent to grant any similar or other future consents, amendments
or waivers with respect to any of the terms and conditions of the Credit
Agreement or the other Loan Documents or shall in any way prejudice, impair or
effect any rights or remedies of the Lenders and the Administrative Agent under
the Credit Agreement or the other Loan Documents.
(b)        THIS AGREEMENT IS A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK
AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH BORROWER
CONSENTS AND AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT AND
CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
BEING MADE UPON SUCH BORROWER IN ACCORDANCE WITH LAW AT THE ADDRESS SPECIFIED IN
THE CREDIT AGREEMENT. EACH BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE




--------------------------------------------------------------------------------

-9-


VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.
(c)        This Agreement may be executed in any number of counterparts, but all
such counterparts shall together constitute but one instrument. Delivery of an
executed signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof. In making proof of this Agreement it shall not be necessary to produce
or account for more than one counterpart signed by each party hereto by and
against which enforcement hereof is sought. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent or any Lender of a manually signed
counterpart which has been converted into electronic form (such as scanned into
PDF format), or an electronically signed counterpart converted into another
format, for transmission, delivery and/or retention. Headings or captions used
in this Agreement are for convenience of reference only and shall not define or
limit the provisions hereof.
[Remainder of Page Intentionally Left Blank]





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
agreement as of the date first written above.


BARNES GROUP INC.






--------------------------------------------------------------------------------





By: /s/ Michael V. Kennedy

Name: Michael V. Kennedy
Title: Vice President, Tax & Treasury







Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






BARNES GROUP LUXEMBOURG (NO. 1) S.À R.L.
By: /s/ Michael V. Kennedy

Name: Michael V. Kennedy
Title: Class B Manager





Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






BARNES GROUP SWITZERLAND GmbH, Nevis Branch
By: /s/ Michael V. Kennedy

Name: Michael V. Kennedy
Title: Managing Director     



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






BARNES GROUP ACQUISITION GmbH
By: /s/ Michael V. Kennedy    
Name:
Michael V. Kennedy

Title:
Managing Director







Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., individually, as a Lender, Issuing Bank and as Swing Line
Lender
By: /s/ Heather R. Wharton

Name: Heather R. Wharton
Title: Senior Vice President

BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Liliana Claar

Name: Liliana Claar
Title: Vice President





Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------





CITIZENS BANK, N.A., as a Lender
By: /s/ Kathryn H. Lambrecht

Name: Kathryn H. Lambrecht
Title: Vice President    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Peter Predun

Name: Peter Predun
Title: Executive Director    


WELLS FARGO BANK, N.A., as a Lender
By: /s/ Kurt A. Filosa

Name: Kurt A. Filosa
Title: Vice President    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






TRUIST BANK, formerly known as BRANCH BANKING & TRUST COMPANY, as a Lender
By: /s/ Matthew J. Davis

Name: Matthew J. Davis
Title: Senior Vice President    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






TD BANK, N.A., as a Lender
By: /s/ Bernadette Collins

Name: Bernadette Collins
Title: Senior Vice President    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Garreth Boyle

Name: Garreth Boyle
Title: Senior Vice President    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Mark Irey

Name: Mark Irey
Title: Vice President    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






HSBC BANK USA, N.A., as a Lender
By: /s/ Senarath Weerasinghe

Name: Senarath Weerasinghe
Title: Senior Vice President    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ George G Sims

Name: George G Sims
Title: Senior Vice President    


DBS BANK LTD., as a Lender
By: /s/ Terence Yong

Name: Terence Yong
Title: Managing Director    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON, as a Lender
By: /s/ Thomas J. Tarasovich, Jr.

Name: Thomas J. Tarasovich, Jr.
Title: Vice President    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK, as a Lender
By: /s/ Scott Pritchett

Name: Scott Pritchett
Title: Staff Officer    



Signature Page to Amendment No. 6 to Credit Agreement

--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY, as a Lender
By: /s/ Eric Siebert

Name: Eric Siebert
Title: SVP











DB3/ 203491030.7

